10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

of

28 -

Case 2:19-cv-00824-GMN-EJY Document 51 Filed 09/03/19 Page 1of3

 

 

LATONIA SMITH | Fie RECH
9748 CANYON LANDING AVE. —— ENTERED SERVED O
LAS VEGAS, NV 89166 COUNSEL/PARTIES OF REcORp
725-203-2455
PLAINTIFF IN PROPER PERSON SEP -3 2019

 

 

 

 

UNITED STATES DISTRICT COURF
CLERK US DISTRICT COURT

DISTRICT OF NEVADPgy. DISTRICT OF NEVADA
DEPUTY

 

 

LATONIA SMITH,
Plaintiff(s),
CASE NO. 2:19-cv-00824-GMN-EJY
-VS-
FENNEMORE CRAIG,

Defendant(s).

 

 

ps
as conflicting notes (most of which were never stated by Plaintiff). Nevertheless, Plaintiff

 

 

REPLY IN SUPPORT OF EMERGENCY CROSS-MOTION ISSUING INJUNCTIVE RELIEF,
PERMANENT PROTECTIVE ORDER, AND SEALING MEDICAL RECORDS

Defendant's did not advance any sensible opposition to Plaintiffs motion for
injunctive relief, a permanent protective order, and a sealing of the medical records,
which were filed by defendant Shannon Pierce and her abhorrent counsel publicly in
case 2:19-cv-00856-GMN-DJA and then filed again in this matter. Plaintiff incorporates
the cross-motion herein. Defendant purports that the motion should not be granted
because Pierce may need to use the records in a state court case, which is a complete
lie. In fact, the records were sealed in the state court (and every other court that Pierce
and her cohorts have improperly attempted to use the records after attacking Ms. Smith)
and prevented from use. Her side's attorneys were further admonished and put on
notice by the Nevada courts to cease their reckless actions. Ms. Smith is not a party (or
a subject) in the state court case, thus Pierce’s so-called “need” for the records is a

farce. Further, there are other issues with the records, as mentioned by Plaintiff, such

 

 
10

14

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

2f

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 51 Filed 09/03/19 Page 2 of 3

should not have to discuss details of medical treatments and/or errors and corrections
because it should not be in the public and it should not have even been an issue in front
of this court because the records were sealed, under confidentiality, and prevented from
distribution prior to the start of this litigation. Defendant had no standing to file such
records (basis for sanctions) and continues to have no standing to use such records.
Defense’s continued use of the records to advance their own lies and speculations,

which are not even based in a scintilla of fact is also a basis for granting the motion.

Dated this 3rd day of September 2019

/s/ Latonia Smith /

LATONIA SMITH

9748 CANYON LANDING
AVE.

LAS VEGAS, NV 89166

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

af

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 51 Filed 09/03/19 Page 3 of 3

CERTIFICATE OF SERVICE
| certify that | am serving a true and correct copy of the attached REPLY IN SUPPORT on the
parties set forth below by:
placing an original or true copy thereof in a sealed envelope with the correct prepaid
postage affixed for collection and mailing in the United States Mail, at Las Vegas,
Nevada.
X Certified Mail, Return Receipt Requested of the document(s) listed above to the
person(s) at the address(es) set forth below
E-service
Personal delivery through a process server of the document(s) listed above to the
person(s) at the address(es) set forth below
Alex Fugazzi and Michael Paretti
SNELL AND WILMER
3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169
702-784-5200
afugazzi@ swlaw.com

mparetti@ swiaw.com
/s/ Latonia Smit

Plaintiff, In Proper Person

Dated this 3rd day of September 2019

 
